Matter of Jonathan M.H. (Reginald H.) (2016 NY Slip Op 00117)





Matter of Jonathan M.H. (Reginald H.)


2016 NY Slip Op 00117


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16621

[*1] In re Jonathan M.H., etc., A Dependent Child Under the Age of Eighteen Years, etc.,
andReginald H., Respondent-Appellant, Catholic Guardian Society and Home Bureau, Petitioner-Respondent.


Neil D. Futerfas, White Plains, for appellant.
Magovern & Sclafani, Mineola (Joanna M. Roberson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the child.

Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 29, 2014, which, to the extent appealed from, upon a fact-finding that respondent father's consent is not required for the subject child's adoption, committed the custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The father's failure to provide any financial support for the child from the time he came into foster care defeats his contention that his consent to the child's adoption is required (see Domestic Relations Law § 111[1][d]; Matter of Isis S.C. [Lamont C.], 88 AD3d 602, 603 [1st Dept 2011]). Moreover, the father, while incarcerated, did not make efforts to maintain regular communication with the child, the agency or the person who had custody of the child (see id.). Neither the father's incarceration nor any failure by the agency to inform him of his obligations absolved him of his obligations to support and maintain regular communication with the child (see Matter of Isis, 88 AD3d at 603).
Family Court providently exercised its discretion in denying the father's request for an adjournment of the fact-finding hearing (see Matter of Amilya Jayla S. [Princess Debbie A.], 83 AD3d 582, 583 [1st Dept 2011]), where he declined to be produced for the hearing until he could ensure that he would be returned to his preferred prison facility.
A preponderance of the evidence supports Family Court's determination that it is in the child's best interests to transfer his custody and guardianship to the agency so as to free him for adoption by his godmother, who has been the child's foster mother since birth (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; see also Amilya Jayla S., 83 AD3d at 583). The record does not show that the father's family was interested in obtaining custody of the child.
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK